  Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 1 of 16 Page ID #:1202



        1

        2

        3

        4

        5

        6

        7                        UNITED STATES DISTRICT COURT
        8         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
        9

       10    MAIKA FAUTEUX,                            CASE NO.: 2:20-cv-00925-DSF-RAO
       11                       Plaintiff,
                                                       PROTECTIVE ORDER
       12    v.
       13    WALMART, INC. and DOES 1-10,              Courtroom:
                                                       District Judge:     Hon. Dale S. Fischer
       14                       Defendants.            Magistrate:         Hon. Rozella A. Oliver
                                                       Complaint Filed:    March 12, 2019
       15                                              Trial Date:         December 7, 2021
       16

       17
            1.    A. PURPOSES AND LIMITATIONS
       18
                  Discovery in this action is likely to involve production of confidential,
       19
            proprietary or private information for which special protection from public
       20
            disclosure and from use for any purpose other than prosecuting this litigation may
       21
            be warranted. Accordingly, the Court enters the following Protective Order. The
       22
            parties acknowledge that this Order does not confer blanket protections on all
       23
            disclosures or responses to discovery and that the protection it affords from public
       24
            disclosure and use extends only to the limited information or items that are entitled
       25
            to confidential treatment under the applicable legal principles.
       26
            ///
       27
            ///
       28
2354-9193
                                                       1
                                                                           PROTECTIVE ORDER
                                                              CASE NO. 2:20-cv-00925-DSF-RAOx
  Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 2 of 16 Page ID #:1203



        1         B. GOOD CAUSE STATEMENT
        2         This action is likely to involve medical records and information, personal
        3   diaries or journals, trade secrets, customer and pricing lists and other valuable
        4   research, development, commercial, financial, technical and/or proprietary
        5   information for which special protection from public disclosure and from use for
        6   any purpose other than prosecution of this action is warranted. Such confidential
        7   and proprietary materials and information consist of, among other things,
        8   confidential business or financial information, information regarding confidential
        9   information (including information implicating privacy rights of third parties),
       10   information otherwise generally unavailable to the public, or which may be
       11   privileged or otherwise protected from disclosure under state or federal statutes,
       12   court rules, case decisions, or common law. Accordingly, to expedite the flow of
       13   information, to facilitate the prompt resolution of disputes over confidentiality of
       14   discovery materials, to adequately protect information the parties are entitled to
       15   keep confidential, to ensure that the parties are permitted reasonable necessary uses
       16   of such material in preparation for and in the conduct of trial, to address their
       17   handling at the end of the litigation, and serve the ends of justice, a protective order
       18   for such information is justified in this matter. It is the intent of the parties that
       19   information will not be designated as confidential for tactical reasons and that
       20   nothing be so designated without a good-faith belief that it has been maintained in a
       21   confidential, non-public manner, and there is good cause why it should not be part
       22   of the public record of this case.
       23         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
       24         SEAL
       25         The parties further acknowledge, as set forth in Section 12.3, below, that this
       26   Protective Order does not entitle them to file confidential information under seal;
       27   Local Civil Rule 79-5 sets forth the procedures that must be followed and the
       28   ///
2354-9193
                                                         2
                                                                               PROTECTIVE ORDER
                                                                 CASE NO. 2:20-cv-00925-DSF-RAOx
  Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 3 of 16 Page ID #:1204



        1   standards that will be applied when a party seeks permission from the court to file
        2   material under seal.
        3         There is a strong presumption that the public has a right of access to judicial
        4   proceedings and records in civil cases. In connection with non-dispositive motions,
        5   good cause must be shown to support a filing under seal. See Kamakana v. City
        6   and County of Honolulu, 447 F3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
        7   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
        8   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
        9   orders require good cause showing), and a specific showing of good cause or
       10   compelling reasons with proper evidentiary support and legal justification, must be
       11   made with respect to Protected Material that a party seeks to file under seal. The
       12   parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
       13   does not—without the submission of competent evidence by declaration,
       14   establishing that the material sought to be filed under seal qualifies as confidential,
       15   privileged, or otherwise protectable—constitute good cause.
       16         Further, if a party requests sealing related to a dispositive motion or trial,
       17   then compelling reasons, not only good cause, for the sealing must be shown, and
       18   the relief sought shall be narrowly tailored to serve the specific interest to be
       19   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
       20   2010). For each item or type of information, document or thing sought to be filed
       21   or introduced under seal in connection with a dispositive motion or trial, the party
       22   seeking protection must articulate compelling reasons, supported by specific facts
       23   and legal justification, for the requested sealing order. Again, competent evidence
       24   supporting the application to file documents under seal must be provided by
       25   declaration.
       26         Any document that is not confidential, privileged, or otherwise protectable in
       27   its entirety will not be filed under seal if the confidential portions can be redacted.
       28   If documents can be redacted, then a redacted version for public viewing, omitting
2354-9193
                                                        3
                                                                             PROTECTIVE ORDER
                                                                CASE NO. 2:20-cv-00925-DSF-RAOx
  Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 4 of 16 Page ID #:1205



        1   only the confidential, privileged, or otherwise protectable portions of the document,
        2   shall be filed. Any application that seeks to file documents under seal in their
        3   entirety should include an explanation of why redaction is not feasible.
        4   2.     DEFINITIONS
        5          2.1    Action: Maika Fauteux v. Walmart, Inc. (Case Number: 2:20-cv-
        6   00925-DSF-RAO) in the Western Division of the United States District Court of
        7   the Central District of California.
        8          2.2    Challenging Party: a Party or Non-Party that challenges the
        9   designation of information or items under this Order.
       10          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
       11   how it is generated, stored or maintained) or tangible things that qualify for
       12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
       13   the Good Cause Statement
       14          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
       15   their support staff).
       16          2.5    Designating Party: a Party or Non-Party that designates information or
       17   items that it produces in disclosures or in responses to discovery as
       18   “CONFIDENTIAL.”
       19          2.6    Disclosure or Discovery Material: all items or information, regardless
       20   of the medium or manner in which it is generated, stored, or maintained (including,
       21   among other things, testimony, transcripts, and tangible things), that are produced
       22   or generated in disclosures or responses to discovery in this matter.
       23          2.7    Expert: a person with specialized knowledge or experience in a matter
       24   pertinent to the litigation who has been retained by a Party or its counsel to serve as
       25   an expert witness or as a consultant in this Action.
       26          2.8    House Counsel: attorneys who are employees of a party to this Action.
       27   House Counsel does not include Outside Counsel of Record or any other outside
       28   counsel.
2354-9193
                                                       4
                                                                            PROTECTIVE ORDER
                                                               CASE NO. 2:20-cv-00925-DSF-RAOx
  Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 5 of 16 Page ID #:1206



        1         2.9    Non-Party: any natural person, partnership, corporation, association or
        2   other legal entity not named as a party to this action.
        3         2.10 Outside Counsel of Record: attorneys who are not employees of a
        4   party to this Action but are retained to represent or advise a party to this Action and
        5   have appeared in this Action on behalf of that party or are affiliated with a law firm
        6   that has appeared on behalf of that party, and includes support staff.
        7         2.11 Party: any party to this Action, including all of its officers, directors,
        8   employees, consultants, retained experts, and Outside Counsel of Record (and their
        9   support staffs).
       10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
       11   Discovery Material in this Action.
       12         2.13 Professional Vendors: persons or entities that provide litigation
       13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
       14   demonstrations, and organizing, storing, or retrieving data in any form or medium
       15   and their employees and subcontractors).
       16         2.14 Protected Material: any Disclosure or Discovery Material that is
       17   designated as “CONFIDENTIAL”
       18         2.15 Receiving Party: a Party that receives Disclosure or Discovery
       19   Material from a Producing Party.
       20   3.    SCOPE
       21         The protections conferred by this Order cover not only Protected Material (as
       22   defined above), but also (1) any information copied or extracted from Protected
       23   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
       24   and (3) any testimony, conversations, or presentations by Parties or their Counsel
       25   that might reveal Protected Material.
       26         Any use of Protected Material at trial shall be governed by the orders of the
       27   trial judge. This Order does not govern the use of Protected Material at trial.
       28   ///
2354-9193
                                                       5
                                                                            PROTECTIVE ORDER
                                                               CASE NO. 2:20-cv-00925-DSF-RAOx
  Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 6 of 16 Page ID #:1207



        1   4.    DURATION
        2         Once a case proceeds to trial, information that was designated as
        3   CONFIDENTIAL or maintained pursuant to this protective order used or
        4   introduced as an exhibit at trial becomes public and will be presumptively available
        5   to all members of the public, including the press, unless compelling reasons
        6   supported by specific factual findings to proceed otherwise are made to the trial
        7   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
        8   “good cause” showing for sealing documents produced in discovery from
        9   “compelling reasons” standard when merits-related documents are part of court
       10   record). Accordingly, the terms of this protective order do not extend beyond the
       11   commencement of the trial, unless extended by the Court.
       12   5.    DESIGNATING PROTECTED MATERIAL
       13         5.1 Exercise of Restraint and Care in Designating Material for Protection:
       14   Each Party or Non-Party that designates information or items for protection under
       15   this Order must take care to limit any such designation to specific material that
       16   qualifies under the appropriate standards. The Designating Party must designate for
       17   protection only those parts of material, documents, items or oral or written
       18   communications that qualify so that other portions of the material, documents,
       19   items or communications that qualify so that other portions of the material,
       20   documents, items or communications for which protection is not warranted are not
       21   swept unjustifiably within the ambit of this Order.
       22         Mass, indiscriminate or routinized designations are prohibited. Designations
       23   that are shown to be clearly unjustified or that have been made for an improper
       24   purpose (e.g., to unnecessarily encumber the case development process or to
       25   impose unnecessary expenses and burdens on other parties) may expose the
       26   Designating Party to sanctions.
       27   ///
       28   ///
2354-9193
                                                       6
                                                                           PROTECTIVE ORDER
                                                              CASE NO. 2:20-cv-00925-DSF-RAOx
  Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 7 of 16 Page ID #:1208



        1         If it comes to a Designating Party’s attention that information or items that it
        2   designated for protection do not qualify for protection, that Designating Party must
        3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
        4         5.2 Manner and Timing of Designations: Except as otherwise provided in
        5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
        6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
        7   under this Order must be clearly so designated before the material is disclosed or
        8   produced.
        9         Designation in conformity with this Order requires:
       10                (a)    For information in documentary form (e.g., paper or electronic
       11   documents, but excluding transcripts of depositions or other pretrial or trial
       12   proceedings), that the Producing Party affix at a minimum, the legend
       13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
       14   contains protected material. If only a portion of the material on a page qualifies for
       15   protection, the Producing Party also must clearly identify the protected portion(s)
       16   (e.g., by making appropriate markings in the margins.)
       17                (b)    A Party or Non-Party that makes original documents available
       18   for inspection need not designate them for protection until after the inspecting Party
       19   has indicated which documents it would like copied and produced. During the
       20   inspection and before the designation, all of the material made available for
       21   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
       22   identified the documents it wants copied and produced, the Producing Party must
       23   determine which documents, or portions thereof, qualify for protection under this
       24   Order. Then, before producing the specified documents, the Producing Party must
       25   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
       26   If only a portion of the material on a page qualifies for protection, the Producing
       27   Party also must clearly identify the protected portion(s) (e.g., by making
       28   appropriate markings in the margins).
2354-9193
                                                       7
                                                                            PROTECTIVE ORDER
                                                              CASE NO. 2:20-cv-00925-DSF-RAOx
  Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 8 of 16 Page ID #:1209



        1                (c)    For testimony given in depositions that the Designating Party
        2   identifies the Disclosure or Discovery Material on the record, before the close of
        3   the deposition all protected testimony.
        4         For information produced in some form other than documentary and for any
        5   other tangible items, that the Producing Party affix in a prominent place on the
        6   exterior of the container or containers in which the information is stored the legend
        7   “CONFIDENTIAL” If only a portion or portions of the information warrants
        8   protection, the Producing Party, to the extent practicable, shall identify the
        9   protected portion(s).
       10         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
       11   failure to designate qualified information or items does not, standing alone, waive
       12   the Designating Party’s right to secure protection under this Order for such
       13   material. Upon timely correction of a designation, the Receiving Party must make
       14   reasonable efforts to assure that the material is treated in accordance with the
       15   provisions of this Order.
       16   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
       17         6.1    Timing of Challenges: Any Party or Non-Party may challenge a
       18   designation of confidentiality at any time that is consistent with the Court’s
       19   Scheduling Order.
       20         6.2    Meet and Confer: Before making such a motion under Section 6.1, the
       21   party or an interested member of the public shall first attempt to resolve such
       22   dispute with the producing party’s counsel. If informal meet and confer efforts are
       23   unsuccessful, the Challenging Party shall initiate the dispute resolution process
       24   under Local Rule 37-1 et seq.
       25         6.3    Informal Discovery Conference: Before making such motion, the
       26   party or interested member of the public shall first attempt to participate in an
       27   informal discovery conference (“IDC”) with the Court. The party or interested
       28   member of the public who fails to do so waives and forfeits any right to seek or
2354-9193
                                                       8
                                                                            PROTECTIVE ORDER
                                                               CASE NO. 2:20-cv-00925-DSF-RAOx
  Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 9 of 16 Page ID #:1210



        1   collect sanctions. Notwithstanding Section 6.1, if an IDC is requested, then the
        2   challenged Protected Material shall retain its protection under this Order, from the
        3   time the IDC is requested, through and including 15 days after the earlier of: (i)
        4   completion of the IDC, (ii) refusal by the other party or interested member of the
        5   public to participate in the IDC, or (iii) refusal by the Court to hold an IDC.
        6         6.4 The burden of persuasion in any such challenge proceeding shall be on
        7   the Designating Party. Frivolous challenges, and those made for an improper
        8   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
        9   parties) may expose the Challenging Party to sanctions. Unless the Designating
       10   Party has waived or withdrawn the confidentiality designation, all parties shall
       11   continue to afford the material in question the level of protection to which it is
       12   entitled under the Producing Party’s designation until the Court rules on the
       13   challenge.
       14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
       15         7.1    Basic Principles: A receiving Party may use Protected Material that is
       16   disclosed or produced by another Party or by a Non-Party in connection with this
       17   Action only for prosecuting, defending or attempting to settle this Action. Such
       18   Protected Material may be disclosed only to the categories of persons and under
       19   the conditions described in this Order. When the Action has been terminated, a
       20   Receiving party must comply with the provisions of section 13 below (FINAL
       21   DISPOSITION).
       22         Protected material must be stored and maintained by a Receiving Party at a
       23   location and in a secure manner that ensures that access is limited to the persons
       24   authorized under this Order.
       25         7.2    Disclosure of “CONFIDENTIAL” Information or Items: Unless
       26   otherwise ordered by the court or permitted in writing by the Designating Party, a
       27   Receiving Party may disclose any information or item designated
       28   “CONFIDENTIAL” only to:
2354-9193
                                                       9
                                                                            PROTECTIVE ORDER
                                                               CASE NO. 2:20-cv-00925-DSF-RAOx
 Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 10 of 16 Page ID #:1211



        1                (a)   the Receiving Party’s Outside Counsel of Record in this Action,
        2   as well as employees of said Outside Counsel of Record to whom it is reasonably
        3   necessary to disclose the information for this Action;
        4                (b)   the officers, directors, and employees (including House
        5   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
        6   Action;
        7                (c)   Experts (as defined in this Order) of the Receiving Party to
        8   whom disclosure is reasonably necessary for this Action and who have signed the
        9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
       10                (d)   the court and its personnel;
       11                (e)   court reporters and their staff;
       12                (f)   professional jury or trial consultants; mock jurors, and
       13   Professional Vendors to whom disclosure is reasonably necessary for this Action
       14   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
       15   A);
       16                (g)   the author or recipient of a document containing the information
       17   or a custodian or other person who otherwise possessed or knew the information;
       18                (h)   during their depositions, witnesses, and attorneys for witnesses,
       19   in the Action to whom disclosure is reasonably necessary provided: (1) the
       20   deposing party requests that the witness sign the form attached as Exhibit A hereto;
       21   and (2) they will not be permitted to keep any confidential information unless they
       22   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
       23   otherwise agreed by the Designating Party or ordered by the court. Pages of
       24   transcribed deposition testimony or exhibits to depositions that reveal Protected
       25   Material may be separately bound by the court reporter and may not be disclosed to
       26   anyone except as permitted under this Protective Order; and
       27   ///
       28   ///
2354-9193
                                                      10
                                                                          PROTECTIVE ORDER
                                                              CASE NO. 2:20-cv-00925-DSF-RAOx
 Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 11 of 16 Page ID #:1212



        1                  (i)      any mediator or settlement officer, and their supporting
        2   personnel, mutually agreed upon by any of the parties engaged in settlement
        3   discussions.
        4   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
        5         IN OTHER LITIGATION
        6         If a Party is served with a subpoena or a court order issued in other litigation
        7   that compels disclosure of any information or items designated in this Action as
        8   “CONFIDENTIAL”, that Party must:
        9                  (a) promptly notify in writing the Designating Party. Such
       10                  (b) notification shall include a copy of the subpoena or court order;
       11                        promptly notify in writing the party who caused the subpoena or
       12                        order to issue in the other litigation that some or all of the material
       13                        covered by the subpoena or order is subject to this Protective Order.
       14                        Such notification shall include a copy of this Protective Order; and
       15                  (c) cooperate with respect to all reasonable procedures sought to be
       16                        pursued by the Designating party whose Protected Material may be
       17                        affected.
       18         If the Designating party timely seeks a protective order, the Party served with
       19   the subpoena or court order shall not produce any information designated in this
       20   action as “CONFIDENTIAL” before a determination by the court from which the
       21   subpoena or order issued, unless the Party has obtained the Designating Party’s
       22   permission. The Designating party shall bear the burden and expense of seeking
       23   protecting in the court of its Protected Material and nothing in these provisions
       24   should be construed as authorizing or encouraging a Receiving Party in this Action
       25   to disobey a lawful directive from another court.
       26   ///
       27   ///
       28   ///
2354-9193
                                                            11
                                                                                 PROTECTIVE ORDER
                                                                    CASE NO. 2:20-cv-00925-DSF-RAOx
 Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 12 of 16 Page ID #:1213



        1   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
        2         PRODUCED IN THIS LITIGATION
        3                (a)    The terms of this Order are applicable to information produced
        4   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
        5   information produced by Non-Parties in connection with this litigation is protected
        6   by the remedies and relief provided by this Order. Nothing in these provisions
        7   should be construed as prohibiting a Non-Party from seeking additional protections.
        8                (b)    In the event that a Party is required, by a valid discovery
        9   request, to produce a Non-Party’s confidential information in its possession, and the
       10   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
       11   confidential information, then the Party shall:
       12                       (1)   promptly notify in writing the Requesting Party and the
       13               Non-Party that some or all of the information requested is subject to a
       14               confidentiality agreement with a Non-Party;
       15                       (2)   promptly provide the Non-Party with a copy of the
       16               Protective Order in this Action, the relevant discovery request(s), and a
       17               reasonably specific description of the information requested; and
       18                       (3)   Make the information requested available for inspection
       19               by the Non-Party, if requested.
       20                (c)    If the Non-Party fails to seek a protective order from this court
       21   within 14 days of receiving the notice and accompanying information, the
       22   Receiving Party may produce the Non-Party’s confidential information responsive
       23   to the discovery request. If the Non-Party timely seeks a protective order, the
       24   Receiving Party shall not produce any information in its possession or control that
       25   is subject to the confidentiality agreement with the Non-Party before a
       26   determination by the court. Absent a court order to the contrary, the Non-Party
       27   shall bear the burden and expense of seeking protection in this court of its Protected
       28   Material.
2354-9193
                                                       12
                                                                            PROTECTIVE ORDER
                                                               CASE NO. 2:20-cv-00925-DSF-RAOx
 Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 13 of 16 Page ID #:1214



        1                (d)     Before making such motion, the party or interested member of
        2   the public shall first attempt to participate in an informal discovery conference
        3   (“IDC”) with the Court. The party or interested member of the public who fails to
        4   do so waives and forfeits any right to seek or collect sanctions.
        5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
        6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
        7   Protected Material to any person or in any circumstance not authorized under this
        8   Protective Order, the Receiving Party must immediately (a) notify in writing the
        9   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
       10   all unauthorized copies of the Protected Material, (c) inform the person or persons
       11   to whom unauthorized disclosures were made of all the terms of this Order, and (d)
       12   request such person or persons to execute the “Acknowledgment and Agreement to
       13   Be Bound” that is attached hereto as Exhibit A.
       14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
       15         PROTECTED MATERIAL
       16         11.1 When a Producing Party gives notice to Receiving Parties that certain
       17   inadvertently produced material is subject to a claim of privilege or other
       18   protection, the obligations of the Receiving Parties are those set forth in Federal
       19   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
       20   whatever procedure may be established in an e-discovery order that provides for
       21   production without prior privilege review. Pursuant to Federal Rule of Evidence
       22   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
       23   of a communication or information covered by the attorney-client privilege or
       24   work product protection, the parties may incorporate their agreement in the
       25   stipulated protective order submitted to the court.
       26   12.   MISCELLANEOUS
       27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
       28   person to seek its modification by the Court in the future.
2354-9193
                                                       13
                                                                            PROTECTIVE ORDER
                                                               CASE NO. 2:20-cv-00925-DSF-RAOx
 Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 14 of 16 Page ID #:1215



        1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
        2   Protective Order, no Party waives any right it otherwise would have to object to
        3   disclosing or producing any information or item on any ground not addressed in
        4   this Protective Order. Similarly, no Party waives any right to object on any ground
        5   to use in evidence of any of the material covered by this Protective Order.
        6         12.3 Filing Protected Material. A Party that seeks to file under seal any
        7   Protected Material must comply with Local Civil Rule 79-5.2.2. Protected Material
        8   may only be filed under seal pursuant to a court order authorizing the sealing of the
        9   specific Protected Material at issue. If a Party’s request to file Protected Material
       10   under seal is denied by the court, then the Receiving Party may file the information
       11   in the public record unless otherwise instructed by the court.
       12   13.   FINAL DISPOSITION
       13         After the final disposition of this Action, as defined in paragraph 4, within 60
       14   days of a written request by the Designating Party, each Receiving Party must
       15   return all Protected Material to the Producing Party or destroy such material. As
       16   used in this subdivision, “all Protected Material” includes all copies, abstracts,
       17   compilations, summaries, and any other format reproducing or capturing any of the
       18   Protected Material. Whether the Protected Material is returned or destroyed, the
       19   Receiving Party must submit a written certification to the Producing Party (and, if
       20   not the same person or entity, to the Designating Party) by the 60 day deadline that
       21   (1) identifies (by category, where appropriate) all the Protected Material that was
       22   returned or destroyed and (2) affirms that the Receiving Party has not retained any
       23   copies, abstracts, compilations, summaries or any other format reproducing or
       24   capturing any of the Protected Material. The Receiving Party’s obligation to return
       25   or destroy Protected Material and certify such return or destruction extends to
       26   Protected Material the Receiving Party disclosed to others who signed Exhibit A,
       27   Acknowledgment and Agreement to Be Bound, pursuant to Section 7.2 of this
       28   Order. Notwithstanding this provision, Counsel are entitled to retain an archival
2354-9193
                                                       14
                                                                             PROTECTIVE ORDER
                                                               CASE NO. 2:20-cv-00925-DSF-RAOx
 Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 15 of 16 Page ID #:1216



        1   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
        2   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
        3   work product, and consultant and expert work product, even if such materials
        4   contain Protected Material. Any such archival copies that contain or constitute
        5   Protected Material remain subject to this Protective Order as set forth in Section 4
        6   (DURATION).
        7   14.   VIOLATION
        8         Any violation of this Order may be punished by appropriate measures
        9   including, without limitation, contempt proceedings and/or monetary sanctions.
       10

       11   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
       12   DATE: October 27, 2020
       13

       14   HON. ROZELLA A. OLIVER
            United States Magistrate Judge
       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
2354-9193
                                                       15
                                                                            PROTECTIVE ORDER
                                                               CASE NO. 2:20-cv-00925-DSF-RAOx
 Case 2:20-cv-00925-DSF-RAO Document 35 Filed 10/27/20 Page 16 of 16 Page ID #:1217



        1
                                                 EXHIBIT A
        2
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
        3
                  My name is                                [print or type full name]. I live or
        4
            work at                                                [print or type full address]. I
        5
            am working on behalf (or at the direction and engagement) of _________________.
        6
                  I declare under penalty of perjury that I have read in its entirety and
        7
            understand the Protective Order that was issued by the United States District Court
        8
            for the Central District of California on [date] in the case of
        9
            Maika Fauteux v. Walmart, Inc., et al., U.S. District Court Case No. 2:20-cv-
       10
            00925-DSF-RAO.
       11
                  I agree to comply with and to be bound by all the terms of this Protective
       12
            Order and I understand and acknowledge that failure to so comply could expose me
       13
            to sanctions and punishment in the nature of contempt.
       14
                  I solemnly promise that I will not disclose in any manner any information or
       15
            item that is subject to this Protective Order to any person or entity except in strict
       16
            compliance with the provisions of this Order.
       17
                  I further agree to submit to the jurisdiction of the United States District Court
       18
            for the Central District of California for enforcing the terms of this Protective
       19
            Order, even if such enforcement proceedings occur after termination of this action.
       20
            I hereby appoint                                [print or type full name] of
       21
                                              [print or type full address and telephone number]
       22
            as my California agent for service of process in connection with this action or any
       23
            proceedings related to enforcement of this Protective Order.
       24
            Dated:
       25
            City and State where sworn and signed:
       26
            Printed name:
       27
            Signature:
       28
2354-9193
                                                       16
                                                                              PROTECTIVE ORDER
                                                                CASE NO. 2:20-cv-00925-DSF-RAOx
